Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 23, 2017                                                                                        Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  154444                                                                                                  David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
                                                                                                          Kurtis T. Wilder,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 154444
                                                                    COA: 331947
                                                                    Oakland CC: 2002-187234-FC
  TRACY LYNN COWAN,
           Defendant-Appellant.

  _____________________________________/

         On order of the Court, the application for leave to appeal the August 3, 2016 order
  of the Court of Appeals is considered. We DIRECT the Oakland County Prosecuting
  Attorney to answer the application for leave to appeal within 28 days after the date of this
  order. In particular, we direct the prosecutor to address whether the defendant has
  adequately raised and demonstrated good cause under MCR 6.508(D) based on a
  showing that the performance of her appellate counsel on direct appeal was ineffective,
  People v Reed, 449 Mich. 375, 382 (1995), and whether the defendant was actually
  prejudiced as a result.

         The application for leave to appeal remains pending.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 23, 2017
           a0620
                                                                               Clerk